                                                         HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
8
     RAMON SILVA
9
                  Plaintiff,
10                                                     Case No. 19-cv-0619-RAJ
           v.
11                                                     ORDER ADOPTING REPORT
     TROY BACON, et al.,                               AND RECOMMENDATION
12
                  Defendants.
13
14         The Court, having reviewed plaintiff’s complaint, the Report and Recommendation
15   of Michelle Peterson, United States Magistrate Judge, Plaintiff’s Objections and the
16   remaining record, does hereby find and ORDER:
17         (1) The Report and Recommendation is approved and adopted;
18         (2) Plaintiff’s motions for preliminary injunction (Dkt. ## 7, 9) are DENIED;
19         (3) Plaintiff’s motion for an order of transport (Dkt. # 32) is DENIED as moot;
20         (3) The Clerk is directed to send copies of this Order to Plaintiff, to counsel for
21   Defendants, and to Judge Peterson.
22
23         DATED this 18th day of November, 2019.
24
25                                                    A
26                                                    The Honorable Richard A. Jones
                                                      United States District Judge
27
28   ORDER – 1
